





EXHIBIT 10.552




EXECUTION COPY




TRANSITION PROPERTY

DUE DILIGENCE SERVICES AGREEMENT




THIS TRANSITION PROPERTY DUE DILIGENCE SERVICES AGREEMENT (this “Agreement”) is
made and entered into as of the 15th of November, 2007, by and between INLAND
WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation (“Client”), and
INLAND REAL ESTATE ACQUISITIONS, INC., Illinois corporation (“Service
Provider”).




RECITALS:




A.

Client is in the business of the ownership, operation, management, leasing and
development of a diversified portfolio of real estate, primarily retail,
multi-tenant, office, single-user net lease properties and commercial real
estate.




B.

Concurrently with the execution of this Agreement, Client acquired, through its
subsidiaries and pursuant to that certain Agreement and Plan of Merger, dated as
of the 14th day of August, 2007 (the “Merger Agreement”), by and among Client,
IWEST Acquisition 1, Inc., IWEST Acquisition 2, Inc., IWEST Acquisition 3, Inc.,
IWEST Acquisition 4, Inc., Inland Western Management Corp. (“Western”), Inland
Southwest Management Corp. (“Southwest”), Inland Northwest Management Corp.
(“Northwest”), Inland Western Retail Real Estate Advisory Services, Inc.
(“Advisor”), Inland Real Estate Investment Corporation, and IWest Merger Agent,
LLC, as agent for the stockholders.




C.

Service Provider and certain of its employees have, prior to the consummation of
the transactions contemplated by the Merger Agreement (collectively, the
“Mergers”), provided to the Client, the services described and set forth on
Exhibit A attached hereto and made a part hereof (collectively, the “Services”).




D.

Client is desirous of retaining Service Provider to provide Services for a
period of time from and after the consummation of the transactions contemplated
by the Merger Agreement.




E.

Service Provider is desirous of providing the Services to Client for a period of
time from and after the consummation of the transactions contemplated by the
Merger Agreement.




F.

Client and Service Provider wish to set forth their understanding and agreement
with respect to the Services, the compensation to be paid to Service Provider by
Client and other matters relating thereto, all as hereinafter provided.




NOW, THEREFORE, in consideration of the mutual covenants herein, the
compensation to be paid by Client to Service Provider as herein provided, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




1.

Incorporation of Recitals.  The foregoing Recitals are, by this reference,
incorporated into the body of this Agreement as if the same had been set forth
herein in their entirety.




2.

Performance of Services with respect to Subject Properties.  Upon request of the
Client, Service Provider agrees to provide Client with the Services in
connection with evaluating and acquiring any Subject Property (as defined in the
Property Acquisition Agreement, dated February 22, 2005, between Client, Service
Provider and Inland Western Retail Real Estate Advisory Services, Inc. (the
“Advisor”), which agreement is referred to as the “Property Acquisition
Agreement”) and any other





1













property the Client desires to acquire (Subject Properties and any other
property with respect to which Client requests Service Provider to provide
Services shall hereinafter collectively be referred to as a “Property” or
“Properties”).  Notwithstanding the foregoing or anything else contained in this
Agreement, Service Provider shall be excused from providing the Services in
connection with any specific Property if:




(A)

Performing the Service would violate applicable law or the rules of any
regulatory body having jurisdiction over the Services;




(B)

Performing the Service would result in the commission of fraud upon any person
or party;




(C)

Service Provider has a reasonable basis, upon the advice of counsel, that
performing the Service could subject the Service Provider to liability or
material damages in any civil litigation; or




(D)

Service Provider does not have a sufficient number of qualified personnel to
provide the Services, provided that Service Provider shall use commercially
reasonable efforts to eliminate and minimize the duration of any personnel
shortage.




3.

Term.  The initial term ( the “Initial Term”) of this Agreement shall commence
as of the date hereof (the “Commencement Date”), and, unless terminated earlier
as provided in Section 4 below, automatically shall expire and terminate, unless
renewed, on the first  anniversary of the Commencement Date; provided, that this
Agreement shall be automatically renewed for an additional one year period
(“Renewal Term”) unless either party provides notice of its intent not to renew
at least 90 days prior to the expiration of the Initial Term or Renewal Term, as
the case may be.




4.

Termination.  




(a)

By Client.  




(i)

For Cause.  Client may terminate this Agreement upon material default by Service
Provider hereunder upon ten days prior notice to Service Provider; provided,
however, that prior to exercising its rights under this Section 4(a)(i), Client
shall notify Service Provider of the alleged default, and Service Provider shall
have 30 days after receipt of such notice to cure the default to Client’s
reasonable satisfaction.  Upon terminating in accordance with this Section
4(a)(i), Client shall pay Service Provider all amounts due Service Provider
under Section 7 hereof.




(ii)

Without Cause.  Client may terminate this Agreement, without cause, by providing
not less than 60 days prior notice (which notice shall specifically set forth
the effective date of termination) to the Service Provider of such election to
so terminate.  Upon terminating in accordance with this Section 4(a)(i), Client
shall, pay Service Provider all amounts due Service Provider under Section 7
hereof.




(b)

By Service Provider




(i)

For Cause.  Service Provider may terminate this Agreement, upon the occurrence
of any of the following events:




a.

Client fails, in the absence of a bona fide dispute with respect to such
payment, to make payment for Services on its due date, provided however, that
Client may cure such breach up to three times per calendar year by making
payment within 10 days of  Client’s receipt of notice that it failed to make
such





2
















payment when due;




b.

Client requests that Service Provider violate any applicable law or the rules of
any regulatory body having jurisdiction (and Client does not promptly revoke
such request upon Service Provider’s refusal to comply);




c.

Client requests that Service Provider take any action which would result in the
commission of a fraud upon any person or party (and Client does not promptly
revoke such request upon Service Provider’s refusal to comply);




d.

Client requests that Service Provider take any action that, upon the advice of
counsel to Service Provider, could subject the Service Provider to liability or
material damages in a civil litigation (and Client does not promptly revoke such
request upon Service Provider’s refusal to comply); or




e.

A Change of Control (hereinafter defined).




(ii)

For the purposes hereof, the term “Change of Control” shall mean the occurrence
of any one or more of the following:




(a)

Any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of Client to any
person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that any sale,
lease, exchange or transfer to (including, without limitation, any merger or
other business combination with or into) any of the following shall not
constitute a Change of Control:  (i) any affiliate controlled by Client, (ii)
Inland Real Estate Corporation, (iii) Inland American Real Estate Trust, Inc.,
(iv) The Inland Group, Inc., or (v) any affiliate controlled by any of the
persons or entities listed in clauses (i) through (v) above (all of the persons
and entities described in clauses (i) through (v) above to be hereinafter
sometimes referred to as the “Inland Companies”);




(b)

The approval by the holders of the outstanding shares of Client of any plan or
proposal for the liquidation or dissolution of Client;




(c)

Any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (other than any one or more of the
Inland Companies) shall become the owner, directly or indirectly, beneficially
or of record, of shares of Client representing more than 25% of the aggregate
ordinary voting power represented by the issued and outstanding common shares of
Client; or




(d)

Following any change in the composition of the board of directors of Client, a
majority of the board of directors of Client are not a combination of either
(i) members of the board of directors of Client as of the date hereof, or
(ii) members of the board of directors of Client whose nomination for election
or election to the board of directors of Client has been recommended, approved
or ratified by at least 80% of the board of directors of Client then in office
who were either members of the board of directors of Client as of the date
hereof or whose election as a member of the board of directors of Client was
previously so approved pursuant to this clause (ii)





3



















5.

Independent Contractor.

Service Provider’s status shall be that of an independent contractor, and not
that of an agent or employee of Client.  Service Provider shall not hold itself
out as an employee or agent of Client except as contemplated by any other
Ancillary Agreement.




6.

Intentionally Omitted.




7.

Payment.  For all Services provided and rendered under and pursuant to this
Agreement, Client shall pay to Service Provider the following:




(a)

Any and all reasonable, third party out-of-pocket costs incurred by Service
Provider in connection with performing Services hereunder (“Third Party Costs”);




(b)

With respect to each Subject Property, the acquisition of which the Company
elects to pursue, a non-accountable administrative overhead expense
reimbursement equal to $11,500 (“Overhead Costs”);




(c)

For Properties with respect to which the Company specifically requests
Acquisitions to negotiate the business terms of a letter of intent, letter
agreement or agreement of purchase and sale, a non-accountable administrative
overhead expense reimbursement equal to $25,000 (“Negotiation Costs”); and




(d)

For Properties with respect to which the Company specifically requests Services
to be provided pursuant to this Agreement, a non-accountable due diligence cost
reimbursement equal to $7,000 (“Due Diligence Costs”).  




Notwithstanding the foregoing, if, after review of a Property, Client elects not
to acquire such Property and Service Provider shall offer or present such
Property to another client of Service Provider, then, if such other client shall
decide to pursue the acquisition of such Property, Service Provider shall refund
to Client any and all Third Party Costs, Overhead Costs, Negotiation Costs and
Due Diligence Costs paid by Client to Service Provider with respect to or in
connection with such Property to the extent such other client reimburses Client
for such costs and expenses (and Service Provider agrees to use reasonable
efforts to seek such reimbursement from such other client).  Such reimbursement
to Client shall be payable by Service Provider promptly after receipt by Service
Provider of reimbursement from such other client.




All Third Party Costs, Overhead Costs, Negotiation Costs and Due Diligence Costs
payable by Client to Service Provider under and pursuant to this Agreement shall
be due and payable within 30 days of Client’s receipt of an invoice therefor
(together with invoices from the third party service providers for the Third
Party Costs).  The compensation to be paid by Client under this Section 7 shall
constitute full and complete payment for any and all services rendered and
performed by Service Provider (including the cost of any and all labor) under
and pursuant to this Agreement.




8.

Right to Audit.  If required by Client’s auditors, Service Provider shall keep
and make available for the examination and audit of or by Client, or Client’s
authorized employees, agents or representatives during normal business hours at
Client’s cost, all data, materials, books, records, receipts, accounts and other
information substantiating and verifying any and all reasonable, third party
out-of-pocket costs incurred by Service Provider in connection with performing
Services hereunder.  Client shall have the right to conduct such examination and
audit, no more than two times per calendar year, as part of an examination and
audit, on an aggregate basis, of the services provided under, and the books,
records, files and other matters of all of the companies providing services
under, the services agreements set forth on Exhibit B attached hereto and made a
part hereof.








4
















9.

Confidentiality.  During the term of this Agreement, the parties may communicate
to each other certain confidential information to enable Service Provider to
perform the services hereunder, or Service Provider may develop confidential
information for Client.  Each party agrees (i) to treat, and to cause its
employees, agents, subcontractors and representatives, if any, to treat as
secret and confidential, all such information, and (ii) except as necessary in
the performance of the Services, not to disclose any such confidential
information or make available any reports, recommendations or conclusions which
Service Provider may make for Client to any person, firm or corporation without
first obtaining Client’s written approval.  The foregoing shall not prohibit or
restrict any party from disclosing any information:  (a) the disclosure of which
is necessary to comply with any applicable laws, including, without limitation,
federal or state securities laws, or any exchange listing or similar rules and
regulations; (b) the disclosure of which is ordered pursuant to a subpoena or
other order from a court or governmental body of competent jurisdiction;
(c) such information is now, or hereafter is made, generally available to the
public other than by disclosure in violation of this Agreement; (d) such
information was disclosed to the disclosing party by a third party that the
disclosing party, in good faith, believes was not bound by an obligation of
confidentiality; or (vi) the parties hereto consent to the form and content of
any such disclosure.  If any party learns that disclosure of such information is
sought in or by a court or governmental body of competent jurisdiction or
through other means, such party shall (1) give prompt notice to the other party
prior to making such disclosure and allow such other party, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information, (2) reasonably cooperate with such other party in
its efforts to prevent, or obtain a protective order for, such disclosure, and
(3) disclose the minimum amount of information required to be disclosed.




10.

Property Status Meetings.  Representatives of Client may attend and participate
in the regularly scheduled acquisition meetings held by Service Provider to
discuss properties marketed or advertised for sale or the status of the
potential acquisition of properties.




11.

Notices.  Any notices, demands and other communications to be delivered
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered, if personally delivered, or (b) one business day after delivery
to a nationally recognized, overnight courier service guaranteeing next day
delivery, delivery charges prefixed, if given by such service, and addressed as
follows:  (i) If to Service Provider:  Inland Real Estate Acquisitions, Inc.,
2901 Butterfield Road, Oak Brook, Illinois 60523, Attention:  G. Joseph Cosenza,
with a  separate copy to The Inland Real Estate Group, Inc., 2901 Butterfield
Road, Oak Brook, Illinois 60523, Attention:  Robert H. Baum; and (ii) If to
Client: Inland Western Retail Real Estate Trust, Inc., 2907 Butterfield Road,
Oak Brook, Illinois 60523 Attention: Steven P. Grimes.  Either party may change
the addresses set forth for it herein upon written notice thereof to the other.




12.

Assignment.

Except as otherwise provided in this Agreement, neither Client nor Service
Provider shall assign, subcontract or delegate all of any part of its rights or
obligations hereunder without the other party’s prior written approval (which
shall not be unreasonably withheld or delayed), and any attempt to do so shall
be null and void.




13.

Binding Effect.  Subject to the provisions of Section 12 above, this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto.




14.

Waiver.

No delay or omission on the part of any party hereto in exercising any right
hereunder shall operate as a waiver of such right or any other right under this
Agreement.




15.

Headings.

The Article and Section headings used herein are for reference and convenience
only and shall not limit or control any term or provision of this Agreement or
the interpretation or construction thereof.




16.

Force Majeure.

No liability shall result from the delay or nonperformance of





5
















Services caused by circumstances beyond the control of the Service Provider,
including without limitation Act of God, fire, flood, snowstorm, war, acts of
terrorism, government action, riot, civil disturbance, accident, inability to
obtain labor, material, or equipment (“Force Majeure”).  During periods of Force
Majeure, Services so affected by such Force Majeure may be eliminated without
liability, but this Agreement shall remain otherwise unaffected.  Timely notice
of Force Majeure and its expected duration shall be given by the affected party
to the other, and the party whose performance is affected by a Force Majeure
event will use





6
















commercially reasonable efforts to avoid, remove or minimize the impact of such
event on the performance of its obligations at the required level at the
earliest possible date.




17.

Applicable Law.

This Agreement shall be entered into and construed in accordance with the
internal laws of the State Illinois.




18.

Schedules, Attachments, Exhibits.  All schedules, attachments and exhibits, if
any, referred to in or attached to this Agreement are and shall be deemed to be
an integral part of this Agreement as if fully set forth herein.




19.

Entire Agreement; Amendment.  This Agreement, together with Property Acquisition
Agreement and the schedules, attachments and exhibits referred to herein,
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof, and this Agreement and the Property Acquisition Agreement
supersede all prior and contemporaneous proposals, agreements, memoranda,
understandings, negotiations and discussions, whether written or oral, of the
parties in connection with the subject matter hereof.  No change, amendment or
modification of this Agreement shall be binding or enforceable unless in writing
and executed by the party to be bound thereby.




20.

Survival.  The obligations of Client and Service Provider under Sections 7, 8,
9, 17 hereof shall survive the expiration or other termination of this
Agreement.




21.

Severability.  The various terms, provisions and covenants herein contained
shall be deemed to be separate and severable, and the invalidity or
unenforceability of any of them shall in no manner affect or impair the validity
or enforceability of the remainder hereof.




22.

Counterparts. This Agreement may be signed in two or more counterparts, each of
which shall be treated as an original but which, when taken together, shall
constitute one and the same instrument.  A signed facsimile copy of this
Agreement shall constitute an original for all purposes.




[SIGNATURES ON FOLLOWING PAGE]





7













IN WITNESS WHEREOF, the parties hereunto have executed this Transition Property
Due Diligence Services Agreement as of the day and year first written above.







CLIENT:




INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation







By:

     

Name:

     

Its:

     







SERVICE PROVIDER:




INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation      




      

By:

Name:

Title:



































































[Signature Page to Transition Property Due Diligence Services Agreement]




















EXHIBIT A




1.

Services:  The services to be provided under this Agreement shall be of the same
nature and type provided by Service Provider to Client prior to the Merger.
 Specifically:  




·

Negotiate the business terms of letters of intent, letter agreements, agreements
of purchase and sale or other agreements relating to the potential acquisition
of a Subject Property.  In the event that Client pursues the acquisition of a
Subject Property, and Client also engages Service Provider under and pursuant to
this Agreement to negotiate a letter of intent, purchase and sale agreement or
other acquisition agreement in connection therewith, Service Provider shall,
reasonably and in good faith, negotiate such agreement within the acquisition
guidelines and parameters adopted or promulgated by Client from time to time
(the “Client Acquisition Guidelines”), and shall keep Client apprised of the
status and progress of all such negotiations.  Upon the request of Service
Provider, Client shall provide Service Provider with the then current Client
Acquisition Guidelines.




·

Analyze whether the Property is of a type, nature and quality that is comparable
to or commensurate with the portfolio of properties owned and managed by Client.




·

Prepare Service Provider’s standard preliminary and final pro forma analysis
(“deal sheet”) for each Subject Property and provide copies of the deal sheet to
Client at a reasonable time prior to Client presenting the Subject Property to
it’s board of directors.




·

Provide due diligence analysis, review and investigation with respect to any
Property acquired or sought to be acquired by Client of the type and nature
performed by Service Provider prior to the Merger.  Specifically, gathering,
assembling and distributing any and all information received by Service Provider
from third parties and relating to a Property upon request of the Client or
ordering and reviewing from a business (not a legal perspective) any tests,
appraisals and reports, leases, lease amendments or guaranties, service
contracts, warranties, material title documents and other agreements relating to
the ownership, operation, leasing and management of a Property, and advising
Client of concerns or issues identified by Service Provider (collectively, “Due
Diligence Documents”).




·

Document coordination and property transition with property management
companies.




·

Deliver copies or originals to Client of any and all Due Diligence Documents
relating to a particular Property at the time Client acquires the particular
Property.




·

Coordinate closing of, from a business (not a legal) perspective, properties,
including preparing, reviewing and approving closing and proration statements.




















EXHIBIT B




SERVICES AGREEMENTS







1.

Office and Facilities Management Services Agreement, dated February 10, 2005,
among the Advisor, Inland Office Management and Services, Inc., and Inland
Facilities Management, Inc.




2.

Communications Services Agreement, dated January 1, 2004, between the Advisor
and Inland Communications, Inc.




3.

Personnel Services Agreement, dated January 1, 2004, between the Advisor and
Inland Payroll Services, Inc.




4.

Property Tax Services Agreement, dated January 1, 2004, between the Advisor and
Investors Property Tax Services, Inc.




5.

Computer Services Agreement, dated January 1, 2004, between the Advisor and
Inland Computer Services, Inc.




6.

Insurance and Risk Management Services Agreement, dated January 1, 2004, between
the Advisor and Inland Risk and Insurance Management Services, Inc.












